

117 HR 753 IH: Serve the People, Not the Swamp Act
U.S. House of Representatives
2021-02-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 753IN THE HOUSE OF REPRESENTATIVESFebruary 3, 2021Mr. Gallagher (for himself and Mr. Fitzpatrick) introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committees on the Budget, Rules, Oversight and Reform, and House Administration, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo prohibit congressional recesses until Congress adopts a concurrent resolution on the budget that results in a balanced Federal budget by the last fiscal year covered by such resolution, to establish a 5-year ban on individuals appointed to Executive Schedule positions and Members of Congress engaging in lobbying activities at the Federal level, to provide for the termination of further retirement coverage for Members of Congress under the Federal Employees Retirement System, and for other purposes. 
1.Short titleThis Act may be cited as the Serve the People, Not the Swamp Act. 2.House and Senate approval of regular appropriation billsSection 312 of the Congressional Budget Act of 1974 is amended by adding at the end the following new subsections: 
 
(g)House and Senate approval of regular appropriation bills 
(1)Point of order in the House of Representatives against adjourning in August until House passage of all appropriation billsIt shall not be in order in the House of Representatives to consider any resolution providing for an adjournment period of more than three calendar days during the month of August until the House of Representatives has approved annual appropriation bills providing new budget authority under the jurisdiction of all the subcommittees of the Committee on Appropriations of the House of Representatives for the fiscal year beginning on October 1 of such year. (2)Points of order in the House of Representatives and Senate against adjourning until House and Senate passage of all appropriation billsBeginning on October 1 of a session of Congress and during the duration of that session, it shall not be in order in the House of Representatives or the Senate to consider any resolution providing for an adjournment period of more than three calendar days for the duration of that session until the annual appropriation bills providing new budget authority under the jurisdiction of all the subcommittees of the Committees on Appropriations of the House of Representatives and the Senate for the fiscal year beginning on October 1 of such year have been presented to the President under section 7 of article I of the Constitution. 
(h)No congressional recessesNeither the Senate nor the House of Representatives may recess or stand adjourned for a period of longer than 24 hours during any calendar year unless and until Congress has agreed to a concurrent resolution on the budget for the fiscal year beginning on October 1 of that calendar year which concurrent resolution projects a balanced budget for the Government by the last fiscal year covered by that concurrent resolution.. 3.5-year ban on lobbying by individuals appointed to Executive Schedule positions and Members of Congress (a)Individuals appointed to Executive Schedule positions (1)In generalSection 207(d) of title 18, United States Code, is amended to read as follows: 
 
(d)Restrictions on very senior personnel of the executive branch and independent agencies 
(1)Vice President 
(A)RestrictionsIn addition to the restrictions set forth in subsections (a) and (b), any person who serves in the position of Vice President of the United States and who, within 2 years after the termination of that person's service in that position, knowingly makes, with the intent to influence, any communication to or appearance before any person described in subparagraph (B), on behalf of any other person (except the United States), in connection with any matter on which such person seeks official action by any officer or employee of the executive branch of the United States, shall be punished as provided in section 216 of this title. (B)Persons who may not be contactedA person described in this subparagraph is— 
(i)any officer or employee of any department or agency in which the Vice President served within a period of 1 year before the Vice President's service or employment with the United States Government terminated; and (ii)any person appointed to a position in the executive branch which is listed in section 5312, 5313, 5314, 5315, or 5316 of title 5. 
(2)Five-year restriction on individuals in Executive schedule and equivalent positions 
(A)In generalExcept as provided in subparagraphs (B) and (C), and in addition to the restrictions set forth in subsections (a) and (b), any individual employed in a position in the executive branch for which the rate of pay is the rate of pay payable for any level of the Executive Schedule under subchapter II of chapter 53 of title 5 who, within 5 years after the termination of his or her service or employment in such position, knowingly makes, with the intent to influence, any communication to or appearance before any officer or employee of any department or agency in the executive branch, on behalf of any other person (except the United States), in connection with any matter on which such person seeks official action by any officer or employee of such department or agency, shall be punished as provided in section 216 of this title. (B)Special Government employeesSubparagraph (A) shall not apply to a special Government employee who serves less than 60 days in the 1-year period before his or her service or employment as such employee terminates. 
(C)Waiver 
(i)AuthorityExcept as provided in clause (ii), at the request of a department or agency, the Director of the Office of Government Ethics may waive the restrictions under subparagraph (A) with respect to a position, or a category of positions, if the Director determines that— (I)the imposition of the restrictions with respect to the position, or category of positions, would create an undue hardship on the department or agency in obtaining qualified personnel to fill the position, or category of positions; and 
(II)granting the waiver would not create the potential for use of undue influence or unfair advantage. (ii)Excluded positionsThe Director of the Office of Government Ethics may not waive the restrictions under subparagraph (A) with respect to— 
(I)a position in the executive branch (including any independent agency) for which the rate of pay is the rate of pay payable for level I of the Executive Schedule; or (II)a position in the Executive Office of the President for which the rate of pay is the rate of pay for level II of the Executive Schedule.. 
(2)Technical and conforming amendmentsSection 207 of title 18, United States Code, is amended— (A)in subsection (c)(2)— 
(i)in subparagraph (A)— (I)by striking clauses (i) and (iii); 
(II)by redesignating clauses (ii), (iv), and (v) as clauses (i), (ii), and (iii), respectively; and (III)in clause (i), as so redesignated— 
(aa)by striking which is not referred to in clause (i) the first place it appears and inserting for which the rate of pay is not specified in or fixed according to subchapter II of chapter 53 of title 5; and (bb)by striking , or, for a period of 2 years and all that follows through the end of clause (i) and inserting a comma; and 
(ii)in subparagraph (C), in the matter preceding clause (i), by striking clause (ii) or (iv) and inserting clause (i) or (ii); and (B)in subsection (h)(2), by striking the second sentence. 
(b)Members of CongressSection 207(e)(1) of title 18, United States Code, is amended— (1)in subparagraph (A), by striking 2 years and inserting 5 years; and 
(2)in subparagraph (B)(i), by striking Any person who is a Member of the House of Representatives or an elected officer of the House of Representatives and who, within 1 year after that person leaves office, and inserting Any person who is a Member of the House of Representatives and who, within 5 years after that person leaves office, or any person who is an elected officer of the House of Representatives and who, within 1 year after that person leaves office,. (c)Effective dateThe amendments made by this Act shall apply with respect to any individual who, on or after the date of the enactment of this Act, leaves a position to which section 207 of title 18, United States Code, applies (as amended by this Act). 
4.Termination of retirement coverage of Members of Congress under Federal Employees Retirement System 
(a)In generalSubchapter II of chapter 84 of title 5, United States Code, is amended by inserting after section 8425 the following:  8425a.Termination of further retirement coverage of Members of Congress (a)In generalNotwithstanding any other provision of this chapter, effective as of the date of enactment of this section— 
(1)subject to subsection (f), in the case of an individual who first becomes a Member before such date of enactment— (A)such Member shall not be subject to this chapter for any further period of time after such date of enactment; and 
(B)no further Government contributions or deductions from basic pay may be made with respect to such Member for deposit in the Treasury of the United States to the credit of the Fund; and (2)in the case of an individual who first becomes a Member on or after such date of enactment— 
(A)such Member shall not be subject to this chapter; and (B)no Government contributions or deductions from basic pay may be made with respect to such Member for deposit in the Treasury of the United States to the credit of the Fund. 
(b)Prior rights not affectedNothing in subsection (a) shall be considered to nullify, modify, or otherwise affect any right, entitlement, or benefit under this chapter with respect to any Member covering any period prior to the date of enactment of this section. (c)Right To participate in thrift savings plan not affectedNothing in subsection (a) or (b) shall affect the eligibility of a Member to participate in the Thrift Savings Plan in accordance with otherwise applicable provisions of law. 
(d)Regulations 
(1)In generalAny regulations necessary to carry out this section may— (A)except with respect to matters under subparagraph (B), be prescribed by the Director of the Office of Personnel Management; and 
(B)with respect to matters relating to the Thrift Savings Plan, be prescribed by the Executive Director (as defined by section 8401(13)). (2)RefundsNotwithstanding subsection (b), the regulations under paragraph (1)(A) shall, in the case of a Member who has not completed at least 5 years of civilian service as of the date of enactment of this section, provide that the lump-sum credit shall be payable to such Member to the same extent and in the same manner as if such Member satisfied paragraphs (1) through (4) of section 8424(a) as of such date of enactment. 
(e)ExclusionsFor purposes of this section, the term Member does not include the Vice President. (f)Opt-In for MembersNot later than 90 days after the date of enactment of this section, a Member covered by this chapter as of such date may elect, by giving notice in writing to the official by whom such Member is paid, to remain subject to this chapter.. 
(b)Clerical amendmentThe table of sections at the beginning of chapter 84 of title 5, United States Code, is amended by inserting after the item relating to section 8425 the following:   8425a. Termination of further retirement coverage of Members of Congress.. 